Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Oberheide et al., USPN 2015/0046990, discloses a user device (0019), including a network interface (Fig. 1) configured to communicate with a remote database (0033), a memory operable to store a plurality of applications (0040, 0062),  5an authentication engine implemented by a processor operably coupled to the network interface and the memory (0072), and configured to receive log-in credentials for a user on a first application from the plurality of applications (in response to receiving an authentication request, 0064), send a user information request for user information for the user to the 10remote database (Fig 2., send from phone to device authentication service), wherein the request includes the log-in credentials (0064), receive user information in response to sending the user information request (first biometric profile, 0064), wherein the user information includes a first plurality of identifiers for the user (0025), send a user profile information request to a second application from the 15plurality of applications (Fig. 6 S130), receive user profile information in response to sending the user profile information request (second biometric profile), wherein the user profile information comprise a second plurality of identifiers for the user (0060, 0025), identify corresponding information between the user information and 20the user profile information (0065), determine that at least a portion of the corresponding information between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 6 April 2021, have been fully considered and are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434